SENTENCIA
En el presente caso, el Tribunal de Apelaciones concluyó que el Sr. Carlos Mercado asumió como deudor solidario el pago de una transacción que puso fin a la querella por despido injustificado, horas extras y hostigamiento sexual de la Sra. Julia R. Rodríguez Burgos contra éste y K-mart Corporation. El peticionario, señor Mercado, nos solicita que revisemos esta determinación. Veamos.
*336KH
La Sra. Julia R. Rodriguez Burgos presentó una quere-lla sobre despido injustificado, pago de horas extras y hos-tigamiento sexual ante el Tribunal de Primera Instancia contra K-mart Corporation (K-mart), Carlos Mercado y otros. Luego de presentar una contestación a la demanda y de otros incidentes procesales, K-mart llegó a un acuerdo —Relevo Total de Responsabilidad Civil y Penal y Acuerdo sobre Confidencialidad— con la señora Rodríguez Burgos, el cual fue aprobado por el Secretario del Trabajo y Recur-sos Humanos del Estado Libre Asociado de Puerto Rico.
Transcurridos dos meses de firmarse este relevo, Kmart se acogió a la protección del Capítulo 11 de la Ley de Quiebras Federal(1) Por consiguiente, solicitó al tribunal de instancia la paralización de los procedimientos. Rodrí-guez Burgos, por su parte, se opuso bajo el fundamento de que la citada Ley de Quiebras sólo protege al deudor que se acoge a sus beneficios y, por lo tanto, los procedimientos debían continuar con respecto al señor Mercado, por éste no estar bajo la jurisdicción del Tribunal de Quiebras y por éste responder solidariamente junto a K-mart de los daños reclamados. Solicitó que se le ordenara al señor Mercado cumplir estrictamente con el acuerdo transaccional. Vistos los escritos de las partes, el tribunal paralizó en su totali-dad los procedimientos en el caso de autos y ordenó su archivo, sin perjuicio de que posteriormente se deje sin efecto la paralización por algún cambio en las circunstan-cias de K-mart y alguna parte interesada solicite la reaper-tura del caso.
Oportunamente, la señora Rodríguez Burgos acudió ante el Tribunal de Apelaciones. Aunque aceptó que proce-día la paralización de toda reclamación contra K-mart, alegó que el señor Mercado respondía solidariamente por *337la cuantía acordada en el relevo. Sostuvo que ella había firmado el relevo “basándose en que las partes codemanda-das responderían solidariamente por la cantidad acordada”. Apéndice, pág. 37. En vista de ello, solicitó al tribunal apelativo que dejara sin efecto la paralización de los procedimientos con relación al señor Mercado para po-der cobrarle a éste la indemnización pactada.
El Tribunal de Apelaciones modificó la determinación del Tribunal de Primera Instancia y ordenó la ejecución del relevo en cuanto al señor Mercado. Examinado el conte-nido del referido documento, el foro intermedio concluyó que “los codemandados [el señor Mercado y K-mart] se obligaron a pagar solidariamente a [la señora Rodríguez Burgos] cierta suma de dinero”. (Énfasis suplido.) Apén-dice, pág. 149. Resolvió, además, que a pesar de que Rodrí-guez Burgos no podía reclamarle a K-mart, no había impe-dimento para que se continuara el trámite judicial contra el señor Mercado en cuanto “al pago total del acuerdo tran-saccional que dio fin al litigio” (id., pág. 151), por tratarse este caso de una deuda contractual solidaria.(2)
Inconforme, el señor Mercado acudió ante nos. Sostiene que el acuerdo de relevo lo firmó K-mart con la señora Rodríguez Burgos y que no se desprende del acuerdo obli-gación alguna, solidaria o individual, por su parte. Según se alega, el señor Mercado ni siquiera fue parte del acuerdo, y permitir que se ejecute contra él la compensa-ción estipulada violaría su debido proceso de ley. Vista su solicitud de certiorari, le concedimos un término a la se-ñora Rodríguez Burgos para que mostrara causa por la cual no debíamos revocar la determinación del Tribunal de Apelaciones aquí recurrida y devolver el caso al tribunal de *338instancia para que, previa celebración de una vista eviden-ciaría, se determine si el señor Mercado participó de tal modo en el contrato de transacción que en alguna forma se obligó al pago de la cantidad acordada.
Con el beneficio de la comparecencia de ambas partes, resolvemos.
Debemos pasar juicio sobre la determinación del Tribunal de Apelaciones en cuanto a que del relevo firmado por la señora Rodríguez Burgos surge una obligación contractual solidaria por la cual responde el señor Mercado.
HH i — I
A. Existe solidaridad cuando, al concurrir más de un deudor, el acreedor o los acreedores pueden exigir el pago íntegro de su crédito a cualesquiera deudores sin necesidad de cobrarles a todos simultáneamente. Véanse: Art. 1097 del Código Civil, 31 L.P.R.A. sec. 3108; Ramos v. Caparra Dairy, Inc., 116 D.P.R. 60 (1985); Arroyo v. Hospital La Concepción, 130 D.P.R. 596 (1992). De igual forma, si los deudores se obligaron solidariamente, a pesar de concurrir más de un acreedor, cualesquiera está facultado para exi-gir el pago total del crédito sin que los demás acreedores intervengan en el cobro. Véanse los casos citados anteriormente. Es decir, ante una obligación solidaria, cada deudor tiene derecho a pedir, y cada acreedor está obligado a entregar, la prestación adeudada en su totalidad. Arroyo v. Hospital La Concepción, supra, pág. 600.
Precisamente en Arroyo v. Hospital La Concepción, supra, pág. 601, aclaramos, en cuanto al concepto de solida-ridad entre deudores, que:
... “[La] pluralidad de deudores no ha significado ... la posibi-lidad de recibir varias prestaciones, sino la posibilidad de re-cibir la única prestación debida de cualquiera de las personas obligadas, o de que en definitiva quede satisfecho el interés del *339acreedor en la prestación única a base de la obligación que pesa sobre varios deudores (por ejemplo, si el primer deudor solidario demandado resulta insolvente o solvente sólo en parte). Cada uno de los deudores debe, pues, toda la presta-ción, pero el acreedor sólo tiene derecho a recibirla una sola vez, sea de un solo deudor (si ha bastado para el cumplimiento de la prestación debida) o de varios”.
Los deudores solidarios asumen cada uno la responsabi-lidad personal de cancelar la deuda total sin necesaria-mente haber aprovechado el cien por ciento de lo recibido, en cuyo caso aquel que haya pagado en exceso de lo debido podrá repetir contra los demás deudores, con el riesgo de que éstos, por insolvencia, no puedan resarcirle lo pagado de más. Arroyo v. Hospital La Concepción, supra, pág. 602. En vista del agravamiento que representa una deuda solidaria para el deudor, se requiere que dicha condición se pacte ex-presamente al convenir la obligación. íd. La solidaridad no se presume. “ ‘No puede presumirse que el que libremente ha contratado, sin manifestarlo, se haya querido comprome-ter a más de lo que consta en el convenio.’ ” Id., pág. 602, citando a A. Borrell Macla, Responsabilidades derivadas de la culpa extracontractual civil, 2da ed., Barcelona, Ed. Bosch, 1958.
Con relación a esto, el Art. 1090 de nuestro Código Civil, 31 L.P.R.A. sec. 3101, declara que:
La concurrencia de dos o más acreedores o de dos o más deudores en una sola obligación no implica que cada uno de aquéllos tenga derecho a pedir ni cada uno de éstos deba pres-tar íntegramente las cosas objeto de la misma. Sólo habrá lugar a esto cuando la obligación expresamente lo determine, constituyéndose con el carácter de solidaria. (Enfasis suplido.)
Por lo tanto, en el mismo Código se expresa que si del texto de las obligaciones no se desprende un pacto de soli-daridad, “el crédito o la deuda se presumirán divididos en tantas partes como acreedores o deudores haya, repután-dose créditos o deudas distintos unos de otros”. Art. 1091 del Código Civil, 31 L.P.R.A. sec. 3102.
*340Con referencia a estas disposiciones legales, hemos ex-presado que en el ámbito de las obligaciones contractuales la solidaridad es una excepción. Gen. Accid. Ins. Co. P.R. v. Ramos, 148 D.P.R. 523 (1999). Para que una obligación sea solidaria, ello tiene que desprenderse de manera "clara y evidente del contrato”. íd., pág. 537.
A la luz de esta normativa, tenemos que determinar si el señor Mercado se obligó solidariamente con K-mart a pagar la compensación acordada en el convenio de relevo que la señora Rodríguez Burgos pretende ejecutar en su contra en el caso de autos.
B. De entrada, procede aclarar que no está en contro-versia si el señor Mercado responde o no por los alegados actos de hostigamiento sexual y las reclamaciones de sala-rio y despido injustificado. Lo que se disputa es si él parti-cipó de alguna manera en el convenio de relevo de tal forma que advino deudor solidario en la transacción que puso fin a la querella de la señora Rodríguez Burgos.
A pesar de que en el Relevo Total de Responsabilidad Civil y Penal y Acuerdo sobre Confidencialidad se estipuló que el mismo sería confidencial, reproducimos una parte editada de éste para propósitos de la adjudicación de la controversia. En la parte aquí pertinente, se acordó lo si-guiente:
YO, Julia Rodríguez Burgos (en adelante, la RELEVANTE), POR LA CANTIDAD DE ... relevo para siempre a KMART CORPORATION Y CARLOS MERCADO (en adelante RELE-VADOS y/o DEMANDADOS), sus directores, asegurados, agen-tes, empleados, sirvientes, subsidiarias ... nombrados aquí o no, quien[es] junto con los demandados mencionados pueden ser responsables a la RELEVANTE de manera solidaria o manco-munada, de cualquier reclamación presente, pasada o futura, acción civil, penal o administrativa, querella, demanda, recla-mación de daños, cobro de dinero, costas o gastos, presentes, pasados o futuros, relacionados de alguna manera con los he-chos y alegaciones contenidas en este caso ... relativo a Despido Injustificado, Discrimen, Salarios y Daños y Peijuicios.
*341Las partes entienden y por eso acuerdan que este RELEVO TOTAL DE RESPONSABILIDAD CIVIL Y PENAL Y ACUERDO DE CONFIDENCIALIDAD, implica un compro-miso en cuanto a reclamaciones presentes, pasadas y futuras, que la paga monetaria recibida por las partes no será tomada como una admisión de responsabilidad por parte de LOS RE-LEVADOS Y/O DEMANDADOS.
Las partes entienden y por eso acuerdan que este RELEVO TOTAL DE RESPONSABILIDAD CIVIL Y PENAL Y ACUERDO DE CONFIDENCIALIDAD, ha sido hecho por la RELEVANTE sin depender de ninguna aseveración o represen-tación hecha por las partes aquí relevadas y/o representadas de éstas.
La RELEVANTE expresa que ninguna promesa o acuerdo, fuera de lo aquí expresado, ha sido hecho a ella. La RELE-VANTE también se declara competente para entender los al-cances de este documento y firmar el mismo luego de que su abogada le explicara el contenido del mismo. Las partes tam-bién acuerdan que este RELEVO TOTAL DE RESPONSABI-LIDAD CIVIL Y PENAL Y ACUERDO DE CONFIDENCIALI-DAD ha sido tomado por las partes de manera voluntaria, en el que se recogen todos los acuerdos entre las partes. (Enfasis en el original suprimido y énfasis suplido.) Apéndice, pág. 174.
Como vemos, del texto de este acuerdo no se desprende que los relevados o demandados, señor Mercado y K-mart, hayan pactado responsabilidad solidaria. Véase General Accd. Ins. Co. P.R. v. Ramos, supra. Más aún, ni siquiera surge que el señor Mercado haya sido parte activa en la elaboración y acuerdo de este relevo. Lo que sí se des-prende es que la señora Rodríguez Burgos lo relevó a éste de toda responsabilidad por los hechos alegados en la que-rella a cambio de una cantidad de dinero específica.
No obstante, la señora Rodríguez Burgos alega que el señor Mercado responde solidariamente por la indemniza-ción pactada porque ella firmó el relevo “basándose en que las partes codemandadas responderían solidariamente por la cantidad acordada”. Apéndice, pág. 37. Al respecto, en contestación a nuestra orden de mostrar causa, la señora Rodríguez Burgos se limita a reiterar lo anterior y nos in-dica que el señor Mercado siempre estuvo representado por *342el mismo abogado que representaba a K-mart durante la transacción. No nos señala ningún otro acto o evento que nos lleve a concluir que el señor Mercado fue parte activa en el acuerdo de relevo o que de alguna otra manera él se obligó a responder solidariamente por él.
El hecho de que el señor Mercado haya estado represen-tado por el mismo abogado que K-mart en el caso de autos no es suficiente para concluir que éste responde solidaria-mente por la cuantía pactada en el relevo. Primero, como norma general, en casos de esta naturaleza, es el patrono quien contrata al abogado para que lo represente tanto a él como al empleado a quien se le imputa la conducta ilícita. Segundo, aún asumiendo que Mercado efectivamente es-tuvo adecuadamente representado y participó en la confec-ción del relevo, ello no es suficiente para presumir que éste pactó solidaridad, pues del texto del documento no surge dicha condición expresamente.
Conforme a lo anterior, resolvemos que erró el Tribunal de Apelaciones al resolver que del Relevo Total de Respon-sabilidad Civil y Penal y Acuerdo sobre Confidencialidad, surge una obligación de pago por la cual el señor Mercado responde solidariamente. Por consiguiente, según intima-mos en nuestra orden de mostrar causa, se devuelve el caso al Tribunal de Primera Instancia para que haga una deter-minación específica sobre si el señor Mercado se obligó a responder de alguna otra forma por el acuerdo de transac-ción con la señora Rodríguez Burgos.
Si el foro de instancia determina que el señor Mercado ciertamente se obligó a indemnizar a la señora Rodríguez Burgos por el acuerdo de relevo, ordenará el pago correspondiente. Ahora, si se determina que eso no ocurrió, la señora Rodríguez Burgos procederá a cobrar su acreen-cia contra K-mart por los canales procedentes, en vista de que ella relevó expresa y conspicuamente al señor Mercado de responsabilidad por los hechos alegados en la querella y, *343sobre todo, dado que ella acepta la validez del referido acuerdo.(3)
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente. El Juez Asociado Señor Rivera Pérez no intervino.
(.Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo
— O —

 11 U.S.C.A. secs. 1101-1147.


 Se citó el Art. 1090 del Código Civil, 31 L.P.R.A. sec. 3101, que dispone:
“La concurrencia de dos o más acreedores o de dos o más deudores en una sola obligación no implica que cada uno de aquéllos tenga derecho a pedir ni cada uno de éstos deba prestar íntegramente las cosas objeto de la misma. Sólo habrá lugar a esto cuando la obligación expresamente lo determine, constituyéndose con el carácter de solidaria.”


 Esto es así, a menos que la señora Rodríguez Burgos entienda que existe alguna razón para ejercer la facultad resolutoria que recoge el Art. 1077 del Código Civil, 31 L.P.R.A. sec. 3052. Véase Neca Mortg. Corp. v. A&W Dev. S.E., 137 D.P.R. 860 (1995).